Matter of J.C.J. (2019 NY Slip Op 00706)





Matter of J.C.J.


2019 NY Slip Op 00706


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ.


12 CA 17-01831

[*1]In the Matter of IDENTIFIED AS J.C.J.
AVONELL M. AND SENEQUE M., PETITIONERS-RESPONDENTS, 
 	vROBERT J., RESPONDENT-APPELLANT. 


ADAM H. VANBUSKIRK, AUBURN, FOR RESPONDENT-APPELLANT. 

	Appeal from an order of the Surrogate's Court, Oneida County (Louis P. Gigliotti, S.), entered February 1, 2017. The order determined that the consent of respondent to adoption is not necessary. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision by the Surrogate.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court